 1

 2

 3

 4

 5

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL MASSI RAZAVI,                              Case No. 2:18-cv-00030-WBS-AC P
12                  Petitioner,
                                                        [PROPOSED] ORDER GRANTING
13         vs.                                          PETITIONER’S MOTION FOR
                                                        EXTENSION OF TIME TO FILE
14   SCOTT KERNAN, et al.                               OBJECTIONS TO FINDINGS AND
                                                        RECOMMENDATIONS
15                    Respondent.
16         The Court, having considered the Petitioner’s Motion for Extension of Time to File
17   Objections to Findings and Recommendations, does hereby find and ORDER:
18         1.       The Motion for Extension of Time to File Objections to Findings and
19                  Recommendation (ECF No. 21) is GRANTED.
20         2.       The existing deadlines are continued as follows:
21               a. Petitioner shall file the objections by December 6, 2018.
22               b. Any response should be filed 14 days after service of the objections.
23   DATED: November 1, 2018
24

25

26

27

28    ORDER FOR 30 DAY EXTENSION OF TIME TO
      FILE OBJECTIONS - 1
